     Case: 4:20-cv-00278-JCH Doc. #: 11 Filed: 05/26/20 Page: 1 of 1 PageID #: 97



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

ENTERPRISE BANK AND TRUST,                       )
                                                 )
      Plaintiff(s),                              )
                                                 )
v.                                               )     No. 4:20CV00278 JCH
                                                 )
JOHN C. BOVAY, Trustee of the                    )
Confederate Trust dated March 19, 2018,          )
and JACKSON C. MAY,                              )
                                                 )
      Defendant(s)                               )


                                CLERK’S ENTRY OF DEFAULT

         This matter is before the Clerk of Court on Plaintiff’s Motion for Entry of Clerk's Default

against Defendant John C. Bovay, Trustee of the Confederate Trust dated March 19, 2018 [ECF

No. 10] pursuant to Fed.R.Civ.P. 55(a). The record reflects service of summons and the

complaint upon defendant on March 11, 2020. Defendant has failed to file an answer or other

responsive pleading within the time required by Fed.R.Civ.P. 12.

         Accordingly,

         IT IS HEREBY ORDERED that Plaintiff’s Motion for Entry of Clerk's Default against

Defendant John C. Bovay, Trustee of the Confederate Trust dated March 19, 2018 [ECF No. 10]

is GRANTED and the default of said defendant is hereby entered.

Dated this 26th day of May, 2020.




                                                       ______________________
                                                       Lori Miller Young
                                                       Chief Deputy Clerk
